Citation Nr: 0722177	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral knee 
disability.

Entitlement to service connection for right shoulder 
disability.

Entitlement to service connection for diabetes mellitus.

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to September 
1983 and January 2003 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran has reported that he was called up to serve in 
1992 as a result of Hurricane Andrew.  From review of his 
service medical records, it appears that he may have other 
periods of active duty for training (ACDUTRA) and possibly 
periods of inactive duty for training (INACDUTRA).  In order 
to properly address the question of entitlement to service 
connection for the claimed disabilities, VA must have 
accurate information regarding the veteran's periods of 
ACDUTRA and INACDUTRA.  The claims file does not contain the 
veteran's personnel records  or other verification of periods 
of service, therefore, it is not possible to ascertain all 
periods of ACDUTRA and INACDUTRA.  Such information is 
crucial when determining whether a disability is related to 
service.  See C.F.R. §§ 3.303 (2006).  

Regarding his bilateral knee disability claim, the veteran 
asserts that he is entitled to service connection because his 
previous knee injury was aggravated during service in 2003.  
Service medical records (SMRs) indicate that the veteran 
injured his knees prior to service in an automobile accident.  
They also indicate that the veteran complained of and sought 
treatment for knee pain during service in 2003 as well as 
during previous periods of service.  SMRs show diagnoses of 
degenerative joint disease in both knees.  The Board finds 
that a VA examination is required to provide a current 
diagnosis and opinion.  

The veteran should also be afforded a VA examination for his 
right shoulder disability claim.  The veteran asserts that he 
first injured his shoulder during active service at the time 
of Hurricane Andrew and that it developed into a more serious 
condition during his period of service in 2003.  The veteran 
submitted a January 2005 letter from his private physician 
stating that the veteran's right shoulder surgery in 2000 was 
related to a 1992 injury which occurred in service.  SMRs 
indicate that the veteran was treated for right shoulder pain 
in 1992 after lifting weights.  A VA examination is necessary 
to provide a current diagnosis and an etiology opinion.  Id.

In addition, on remand, the RO should provide notice that 
complies with VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim . 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VA has not yet provided the veteran with notice 
that fully complies with the fourth element concerning the 
claims for entitlement to service connection.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date, if 
service connection is granted on appeal.  38 C.F.R. § 
3.159(b)(1) (2006).  Such action should be taken on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Verify all periods of ACDUTRA and 
INACDUTRA through the appropriate channels.  
All documents/responses received should be 
associated with the claims file.

2.   Ensure that all notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. § 5103(a) and 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006) and 38 C.F.R. § 
3.159 (2006).  In particular, VA must send 
a notice that informs the claimant to 
provide any evidence in his possession that 
pertains to the claims.  In addition, the 
letter must explain the information or 
evidence needed to establish a disability 
rating or an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.

3.  The veteran is to be afforded a VA 
examination to determine the current 
nature and severity of a bilateral knee 
disability in accordance with the latest 
AMIE worksheets pertaining to this 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

If the veteran is diagnosed with a 
bilateral knee disability, the examiner 
should provide an opinion, considering all 
evidence of record in the veteran's claims 
folder, (1) whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's knee 
disability is related to any period of 
active service; (2) whether it is at least 
as likely as not (50 percent or more 
probability) that a right knee disability 
pre-existed a period of active service and; 
(3) if the knee disability did pre-exist 
any period of service, in the examiner's 
opinion, whether it is at least as likely 
as not (50 percent or more probability) 
that the disorder increased in severity 
during any period of active military 
service and if so, whether such increase in 
disability was due to the natural progress 
of the condition.  If the condition is 
found to have increased in severity during 
a period of active military service, the 
examiner should specifically address the 
matter of whether the underlying 
disability, as opposed to just the 
symptoms, worsened during such service.

A complete rationale for any opinion 
expressed should be offered.

4.  The veteran is to be afforded a VA 
examination to determine the current 
nature and severity of a right shoulder 
disability in accordance with the latest 
AMIE worksheets pertaining to this 
disorder.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

If the veteran is diagnosed with a right 
shoulder disability, the examiner should 
provide an opinion, considering all 
evidence of record in the veteran's claims 
folder, (1) whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran's shoulder 
disability is related to any period of 
active service; (2) whether it is at least 
as likely as not (50 percent or more 
probability) that a shoulder disability 
pre-existed a period of active service and; 
(3) if the shoulder disability did pre-
exist any period of service, in the 
examiner's opinion, whether it is at least 
as likely as not (50 percent or more 
probability) that the disorder increased in 
severity during any period of active 
military service and if so, whether such 
increase in disability was due to the 
natural progress of the condition.  If the 
condition is found to have increased in 
severity during a period of active military 
service, the examiner should specifically 
address the matter of whether the 
underlying disability, as opposed to just 
the symptoms, worsened during such service.

A complete rationale for any opinion 
expressed should be offered.

5.  The RO should take any other action 
deemed appropriate and then readjudicate 
the issues.  If the determination remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the Case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
SUSAN S. TOTH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


